Citation Nr: 0514863	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a disability of the left knee.

2.  Entitlement to an increased (compensable) disability 
evaluation for a disability of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1986 to 
March 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas that continued a 10 
percent evaluation for the left knee disability and a 
noncompensable evaluation for the right knee disability.

In April 2004, the Board remanded this case to the M&ROC for 
further development.  The case was recently returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The postoperative left knee disability is manifested by 
no limitation of extension or lateral instability or 
subluxation; minimal pain with motion and is productive of 
additional functional loss due to pain or other pathology; 
frequent locking episodes without evidence of associated 
effusion are shown.

2.  The disability of the right knee is manifested by full 
range of motion, no lateral instability or subluxation and no 
abnormality demonstrated on recent examinations or radiology 
studies and no evidence additional functional loss due to 
pain or other pathology. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for a disability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260, 5261 
(2004).

2.  The criteria for an increased (compensable) disability 
evaluation for a disability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA is applicable to the issues on 
appeal because the veteran's claim for increase was received 
in April 2001, after the effective date of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the November 2001 rating decisions, the 
August 2002 Statement of the Case (SOC), and the April 2005 
Supplemental Statements of the Case (SSOC) cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims for increase in the disability 
rating for each knee.  The SOC and SSOC set forth the text of 
the VCAA regulations and applicable rating criteria.  

In addition, in July 2001 and April 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  The 
veteran did not respond to the letters.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the AOJ 
made its decision after the initial VCAA notice letter was 
provided by the RO and its timing does comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  Although the initial VCAA letter was general 
in its content, the RO had obtained contemporaneous VA 
records the veteran identified.  The second VCAA letter was 
specific and the RO did not readjudicate the claim until 
reviewing another examination and clinical records.  The 
decision was communicated to the veteran in the April 2005 
SSOC which was issued a year after the second letter was 
sent. 

Thus any notice content error was corrected and was clearly 
non-prejudicial to the claimant as he was given the 
opportunity to submit information and evidence in support of 
the claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  
After the notice was provided, the veteran was given ample 
time in which to respond.  Thereafter, the case was 
readjudicated and SSOC was issued and no further 
communication was received from him.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, the VCAA notice letter in April 2004 
does not contain the "fourth element," clearly stated on 
page two of the correspondence.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the issue on appeal and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  As noted above, it is also 
relevant that the veteran did not respond to the most recent 
VCAA notice although the RO did obtain additional VA clinical 
records.  

The Board finds that in the context of the entire record, the 
content requirements of a VCAA notice have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  The VCAA requires VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  The 
record reflects that the relevant evidence in this case has 
been developed to the fullest extent possible.  VA records 
have been obtained and the veteran has had two comprehensive 
VA examinations to provide information regarding the current 
status of the disability of the knees.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2004), as distinguished 
from the assignment of an initial rating following the 
original grant of service connection; consequently, the rule 
from Francisco is applicable.  See also Fenderson v. West, 
12 Vet. App 119 (1999).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under VA General Counsel opinions, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: (1) 
where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned; 

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

However, the CAVC has held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for under the 
pertinent Diagnostic Code.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," productive of slight disability is rated as 10 
percent disabling.  A 20 percent rating is provided for 
moderate disability and a 30 percent rating is provided for 
severe disability.  38 C.F.R. § 4.71a, Code 5257 (2004).  

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258 (2004).  

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, Code 5259 (2004).  

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260 (2004).  

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees.  A 20 percent rating is provided for 
limitation of extension to 15 degrees.  A 30 percent 
schedular rating is provided for limitation of extension to 
20 degrees.  A 40 percent rating is provided for limitation 
of extension to 30 degrees, and a 50 percent rating is 
provided for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a (2004).  See also 38 C.F.R. § 4.71, Plate II 
(2004) (which specifies that normal flexion and extension of 
a knee is from 0 to 140 degrees).  

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  


Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify.") (citations omitted).

The veteran seeks entitlement to an evaluation in excess of 
10 percent for the postoperative left knee disability and a 
compensable evaluation for the right knee disability which 
have been rated under the criteria for other knee impairment 
under Diagnostic Code 5257.  Diagnostic Code 5257 
contemplates recurrent subluxation or lateral instability but 
the record does not show either of the contemplated 
manifestations so any further consideration for increase on 
this basis is not warranted at this time.  In addition, the 
record does not substantiate persistent limitation of 
extension of the knees.  Indeed the comprehensive VA 
evaluations several years apart have not confirmed it 
although slight limitation was noted before the most recent 
arthroscopy of the left knee late in 2001.  Thus, it appears 
to have no more than a transient manifestation in view of the 
ranges of motion reported in subsequent records.

Regarding the right knee, the Board has noted the veteran's 
comments regarding pain in the knee and that in early 2003 he 
reported a recent twisting injury.  However the VA examiner 
at that time reported no instability and a full range of 
motion.  Thereafter, the focus was directed to the left knee 
on an outpatient basis and the VA examiner in 2004 stated 
there was no clinical or radiology evidence of an abnormality 
of the knee, and indicated that the veteran's May 2004 MRI 
was normal.  Furthermore, the VA examiner in August 2001 
reported a negative examination of the right knee.  In 
summary, the evidence regarding the right knee consists of 
infrequent references to right knee pain in the well-
documented record of treatment of the knees as an outpatient 
and two comprehensive VA examinations several years apart 
finding essentially no appreciable disability of the right 
knee.  The Board finds that this evidence clearly 
preponderates against the claim for increase.  Accordingly, 
no basis has been presented upon which to predicate 
assignment of a higher evaluation.  

The record of treatment clearly demonstrates the left knee is 
the predominant focus of attention and the veteran's 
complaints clearly are directed to the postoperative left 
knee.  Other than the single VA outpatient report of flexion 
limited to 110 degrees in July 2001, the VA examinations in 
2001 showed flexion to 135 degrees and on reexamination in 
2004 the range of motion was described as full.  In the 
interim, the VA outpatient reports overall showed ranges of 
motion consistent with the formal examinations.  The most 
recent VA examination and the contemporaneous VA outpatient 
reports are of particular significance in a claim for 
increase and here they are collectively very detailed in 
describing the left knee, which enhances their significance.  
The reports through 2003 consistently reported full range of 
motion and no instability.  Although the veteran reported 
persistent locking of the knee, no effusion was reported with 
the locking episodes.  Thus, although the representative 
argues the veteran should receive a rating under Diagnostic 
Code 5258, he does not meet the criteria.  Simply stated the 
elements under this rating scheme are collective elements 
rather than independent bases for the 20 percent rating.  
Without evidence to substantiate repeat effusion with the 
episodes of locking and pain, the Board concludes the 
criteria are not more nearly approximated.  

The Board has considered whether there exists an evidentiary 
basis upon which to predicate an increased evaluation on the 
basis of additional functional loss due to pain pursuant to 
the criteria under 38 C.F.R. §§ 4.40, and 4.45.  No basis has 
been presented as VA examinations have ruled out any such 
additional functional loss due to pain.  This was clearly 
addressed on the July 2001 examination and the same reasoning 
would essentially apply to the examination in 2004 as on 
neither occasion did the veteran appear present on a "flared 
day".  In fact on the August 2001 examination it was 
reported there was no limitation of motion or functional 
impairment during a flare-up except when the knee was locked.  
And, on the 2004 examination the veteran demonstrated the 
knee could be unlocked very quickly. 

Overall, the record does confirm his left knee is symptomatic 
with pain and crepitus and there is recent MRI evidence of a 
tear of the posterior horn of the meniscus, but he has no 
instability or subluxation, and the demonstrated limitation 
of motion is overall no more than minimal when compared 
against the established norm.  Furthermore the functional 
limitation in the workplace on account of the left knee 
expressed on the 2004 examination would be additional 
evidence preponderating against an increased evaluation at 
this time.  Overall, the record does not reflect 
symptomatology that would warrant ratings higher than those 
currently assigned as documented in records subsequent to the 
veteran's most recent 2001 arthroscopy including the findings 
shown in the VA outpatient evaluations through 2003 and on 
the comprehensive formal VA examination in May 2004.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the right knee and an 
evaluation in excess of 10 percent for the postoperative left 
knee disability.  See Gilbert v. Derwinski, 1 Vet. App. 49. 
53(1990).

Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis when it adjudicated the claim for increase in 
November 2001.  The CAVC has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disability presented in this claim, the Board cannot conclude 
that the disability picture is so unusual or exceptional, 
with such related factors as frequent hospitalization or 
marked interference with employment, as to render impractical 
the application of the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his knee disability.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.
He reportedly has worked in a sedentary occupation for 
several years and the examiner in 2004 found that he was 
capable of performing the required tasks noting specific 
limitations in lifting and alternating between sitting, 
standing and walking.    Therefore having considered this 
evidence the Board finds there is no basis for further 
consideration of an extraschedular evaluation at this time.
 

ORDER

Entitlement to a disability evaluation in excess of 10 
percent for a disability of the left knee is denied.

Entitlement to an increased (compensable) disability 
evaluation for a disability of the right knee is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


